United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 12-1965
                          ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   Levonia T. Gray

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                  for the Eastern District of Arkansas - Little Rock
                                   ____________

                           Submitted: November 13, 2012
                             Filed: November 26, 2012
                                   ____________

Before RILEY, Chief Judge, WOLLMAN and MELLOY, Circuit Judges.
                              ____________

RILEY, Chief Judge.

        On May 11, 2009, a jury convicted Levonia Gray of being a felon in possession
of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e). Gray appeals from the
judgment of the district court,1 arguing the evidence of possession was insufficient to
convict him. We disagree and affirm.


      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
       “We review the sufficiency of the evidence de novo, ‘viewing evidence in the
light most favorable to the government, resolving conflicts in the government’s favor,
and accepting all reasonable inferences that support the verdict.’” United States v.
Teague, 646 F.3d 1119, 1121-22 (8th Cir. 2011) (quoting United States v. Piwowar,
492 F.3d 953, 955 (8th Cir. 2007)). “This court does not weigh the credibility of the
witnesses or the evidence. The jury has the sole responsibility to resolve conflicts or
contradictions in testimony, and credibility determinations are resolved in favor of the
verdict.” United States v. Moya, 690 F.3d 944, 949 (8th Cir. 2012) (quoting United
States v. Aldridge, 664 F.3d 705, 715 (8th Cir. 2011)) (quotation marks omitted). We
reverse “only if no reasonable jury could have found guilt beyond a reasonable
doubt.” United States v. Herbst, 666 F.3d 504, 510 (8th Cir. 2012).

       “To convict [Gray] under § 922(g), the government had to prove beyond a
reasonable doubt that (1) [Gray] previously had been convicted of a crime punishable
by a term of imprisonment exceeding one year; (2) [Gray] knowingly possessed a
firearm; and (3) the firearm had moved in or affected interstate commerce.” United
States v. Tucker, 689 F.3d 914, 918 (8th Cir. 2012). Gray only contests the second
element—whether he knowingly possessed a firearm.

      At trial, Damita Marks, Gray’s live-in companion, testified that about “a week
and a half” after Gray began living in Marks’s home, Gray took possession of and
refused to return two firearms Marks had been storing for a friend. Gray bought some
ammunition and “played around with [the firearms],” shooting “into the ground in the
back yard” and intimidating Marks with the firearms by “flashing them in [her] face.”

       Anthony Tate, who rented a room from Marks, testified Tate was in his room
on September 9, 2007, when Gray became angry because he could not find the
telephone. Tate testified Gray came upstairs, “kicked the door in, aimed the pistol at
[Tate], shot at [him],” and then “walked up to [Tate] and assaulted [him] with the

                                          -2-
pistol.” Gray then “led [Tate] out of the house with one pistol to [Tate’s] head and
another one to [Tate’s] back” as Marks held open the door. Once outside, Gray
“assaulted [Tate] with the pistol again to the right side of [his] face” and shot again
as Tate fled. Tate called 911 and was transported to the hospital emergency room
where he was treated for a gunshot wound to the neck.

       Marks, who witnessed the shooting from a few feet away, corroborated Tate’s
account of Gray’s use of the two firearms. Marks testified Gray returned to the house
thirty or forty minutes later with the firearms and a bloody towel. After the police
took Marks and Gray into custody, Marks advised Officer Sean Ragan of the Little
Rock Police Department she had witnessed Gray hide the firearms in the laundry room
near the washing machine. Officer Ragan later retrieved the two firearms from
underneath the washing machine. Tate, Marks, and Officer Ragan identified the
firearms at trial, and the government entered them into evidence without objection.

       Gray testified in his defense. Gray admitted to “whooping” Tate with his bare
hands and putting him out of the house by force, but denied knowing of or possessing
any firearms at the house. Gray speculated Tate’s neck may have been cut by an
ashtray on the nightstand that broke when Gray struck Tate with his hand.

       On appeal, Gray acknowledges “credibility determinations are for the jury” and
“a verdict based solely on the testimony of witnesses should normally be upheld,” but
contends “the uncorroborated live testimony of two eyewitnesses—although
consistent with each other—was insufficient to establish he possessed the firearms at
issue on or about September 9, 2007.” Gray is wrong. The evidence adduced at trial
was more than sufficient to support the jury’s verdict.

      We affirm the judgment of the district court.
                      ______________________________



                                         -3-